Citation Nr: 0505977	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating from 20 percent for a 
fracture of the first and fifth metacarpals of the right 
hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1969 to 
August 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim seeking entitlement to 
an increased rating for residuals of a fracture of the first 
and fifth metacarpals of the right hand.  


FINDINGS OF FACT

1.  The veteran can oppose his right thumb to his other 
fingers with pain and deliberation action; he does not have 
ankylosis of the thumb or its' equivalent.  

2.  The veteran can move his right fifth finger to between 1 
and 2 inches of the medial transverse fold of his palm.  


CONCLUSION OF LAW

The criteria for an increased rating from 20 percent for a 
fracture of the first and fifth metacarpals of the right hand 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 
5223, 5224, 5227, 5228, 5230 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran fractured his 
first carpal and fifth metacarpal of the right hand.

In a January 1992 rating decision, the RO granted service 
connection for a fracture of the first and fifth metacarpals 
of the right hand.  

In a January 1999 rating decision, the RO increased the 
veteran's rating to 10 percent, and in a June 1999 rating 
decision, it increased the veteran's rating to 20 percent.  

Copies of VA Medical Center treatment records were submitted 
from 2002 to 2004.  They do not show that the veteran was 
treated for his right fingers or hand.  

The veteran underwent a VA examination in January 2003.  The 
examiner reviewed the veteran's records.  It was noted that 
the veteran was right-handed.  The veteran stated that since 
he fractured his fingers, he had increased pain, stiffness, 
and swelling of the right hand, primarily around the 
metacarpophalangeal (MCP) joints 1-5.  He localized pain more 
to the 4th and 5th metacarpal region.  He stated that he had 
no problem with the right hand.  He denied true numbness or 
tingling in the hand.  There were no ulcerations to the right 
hand.  He stated that he was an employee of the Kansas City 
VA and had to be on the computer for much of the time.  He 
described morning stiffness in the right hand worsened by 
cold and wet weather.  He stated that he takes Naproxen with 
good benefit.  He denied any adverse side-effects of the 
medication.  He stated that he typed primarily with his left 
hand, and did not perform activities such as playing 
basketball any longer due to the right hand condition.  His 
leisure activities included reading and going to a show.  

Examination of the hand revealed mild swelling about the MCP 
joints diffusely on the right.  This was notable on the left.  
There was no redness or increased warmth on the right.  The 
swelling of the proximal interphalangeal joints was minimal, 
but was slight on the right as well.  There was no swelling 
of the distal interphalangeal joints noted.  The radial 
pulses were 2+ bilaterally.  There was no ischemic or embolic 
change to either hand or finger.  The veteran had tenderness 
about the MCP on the right ring and little finger, but 
otherwise, no specific point tenderness.  

The wrist showed no swelling or point tenderness.  Range of 
motion of the wrist was dorsiflexion to 40 degrees, palmar 
flexion to 50 degrees.  Grip strength was 3/5.  The veteran 
had significant difficulty in trying to make a fist on the 
right due to pain.  He could not completely form a fist on 
the right.  He could appose the thumb to the index, middle, 
ring and little finger with pain and deliberate action.  The 
dexterity of the right hand was impaired for grasping small 
objects.  The tips of the fingers could not fully approximate 
the median transverse fold of the palm.  The distance was 1-2 
inches.  The veteran again reported pain at the fourth and 
fifth metacarpophalangeal joints, even with movement of the 
thumb, index, or middle fingers.  Diagnosis was remote 
history of first and fifth metacarpal factures.  The examiner 
commented that a diagnosis of traumatic arthritis was most 
likely.  The examiner commented that the veteran did not have 
constitutional symptoms nor other arthralgias to indicate an 
inflammatory arthritis component.  

The x-ray of the right hand from January 2003 showed some 
contour deformity of the fifth metacarpal on the right 
probably related to an old healed fracture.  

In the veteran's February 2003 Notice of Disagreement, he 
wrote that his right hand mobility had decreased greatly.  He 
stated that his right hand swelled to the point that he had 
difficulty holdings things.  He stated that his grip was 
poor.  

In the veteran's February 2004 Substantive Appeal, the 
veteran wrote that when his hand swelled, he was totally 
unable to bend his fingers.  He stated that his condition 
affected his job.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2002, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his claim for an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2002 
letter informed the veteran that the RO would obtain any VA 
medical records that he told the RO about.  It also informed 
him that the RO would request any private medical records if 
the veteran completed an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2002 letter told the veteran to complete the 
enclosed VA Form 21-4142s, showing the dates and places where 
he had received treatment for his right hand.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to send the information 
describing additional evidence or the evidence itself, and 
also to tell the RO about any additional information or 
evidence that he wanted the RO to try to get.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Board notes that the veteran's right hand is his major 
hand.  As the veteran filed his claim on August 30, 2002, his 
claim will only be adjudicated under the new diagnostic 
criteria for the fingers which went into effect on August 26, 
2002.  See 67 Fed. Reg. 48784- 48787 (July 26, 2002). 

Under the revised rating criteria for the fingers, the 
following rules (which are listed immediately before 
Diagnostic Code 5216) are observed in classifying the 
severity of limitation of motion:

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

(3) (iii),(iv) Regarding ankylosis of the index, long, ring, 
and little fingers, if only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, then the 
fingers are to be evaluated as unfavorable ankylosis.  If the 
gap is two inches or less, evaluate as favorable ankylosis.  

(4) (iii),(iv) Regarding ankylosis of the thumb, if only the 
carpometacarpal or interphalangela joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  If 
the gap is two inches or less, evaluate as favorable 
ankylosis.  

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under Diagnostic Code 5219, when the thumb and any finger of 
the major hand are unfavorably ankylosed, then a 40 percent 
rating is assigned.  38 C.F.R. § 4,71(a), Diagnostic Code 
5219 (2004).  

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and any finger warrants a 30 percent rating.  Favorable 
ankylosis of the index and long finger warrants a 20 percent 
rating.  Favorable ankylosis of the long and ring fingers of 
the major hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5223 (2004).  

Unfavorable ankylosis of the thumb warrants a 20 percent 
rating, and favorable ankylosis of the thumb warrants a 10 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5224 
(2004).  

Unfavorable or favorable ankylosis of the right or little 
finger warrants a noncompensable rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5227 (2004).  

Regarding limitation of motion of the thumb, when there is 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, then a 20 percent rating is assigned.  When the gap 
is one to two inches, then a 10 percent rating is assigned.  
When the gap is less than one inch, then a noncompensable 
rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 
5228 (2004).  

Regarding limitation of motion of the ring or little finger, 
any limitation of motion is assigned a noncompensable rating.  
38 C.F.R. § 4.71(a), Diagnostic Code 5230 (2004).  

For the veteran to be entitled to an increased rating for his 
right hand disability, the evidence must show that there is 
at least favorable ankylosis of both the thumb and the fifth 
finger, which would warrant a 30 percent rating under 
Diagnostic Code 5223.  

Regarding the fifth finger, the evidence from the January 
2003 VA examination shows that the distance between the tip 
of the fifth finger and the median transverse fold of the 
palm was 1-2 inches.  Although it is less clear whether or 
not the veteran has ankylosis of the fifth finger, if it is 
conceded that he has ankylosis of the MCP or PIP joints, then 
considering the aforementioned VA examination findings, the 
veteran is considered to have favorable ankylosis of the 
right 5th finger under rule (3)(iv) regarding the fingers.  

However, the findings from the January 2003 VA examination do 
not show favorable ankylosis of the right thumb.  
Specifically, the examiner stated that the veteran could 
oppose the thumb to all of his fingers.  Although the 
examiner stated that the veteran could only make this 
movement with pain and deliberate action, the fact that the 
veteran could touch his thumb to his fingers confirms that he 
does not have ankylosis.  Since the veteran does not have 
ankylosis of the right thumb, then he can not be granted an 
increased rating to 30 percent under Diagnostic Code 5223 
because favorable ankylosis is required for both the thumb 
and any finger.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability, including during flare-ups, when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate. Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
veteran is already in receipt of the maximum rating for 
limitation of motion of the thumb and little finger (a 20 
percent rating is assigned for limitation of motion of the 
thumb under Diagnostic Code 5228 and a noncompensable rating 
is assigned for limitation of motion of the little finger 
under Diagnostic Code 5230).  Therefore, even though the 
veteran described pain and stiffness in his right hand, and 
it was noted that his dexterity was impaired, these 
additional factors are not to be considered when determining 
whether the veteran has ankylosis of his service-connected 
fingers.  

It must be noted parenthetically that even if the DeLuca 
factors were to be considered, the fact that the veteran's 
range of motion of the thumb was so good (he could touch his 
thumb to the tips of his fingers) he still would not be 
entitled to an increased rating from 20 percent for his right 
hand disability.  

It needs to be emphasized that the veteran is only service-
connected for a fracture of the first and fifth metacarpals 
of the right hand.  Thus, even though the veteran had 
findings of his other fingers (he had pain at his fourth MCP 
joint and the tips of the other fingers could not fully 
approximate the median transverse fold of the palm), these 
findings can not be considered in rating the veteran's 
disability.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that the veteran's disability now causes or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 20 percent for a fracture of 
the first and fifth metacarpals of the right hand.  



ORDER

Entitlement to an increased rating from 20 percent for a 
fracture of the first and fifth metacarpals of the right hand 
is denied.







	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


